DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 3/19/2021 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2021.

Claim Interpretation
It is noted claims 1-10 are directed to an apparatus and any limitations therein will be given patentable weight insomuch as said limitations provide structure to the apparatus.  Any claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (US 2012/0061875 A1), in view of Seki (US 2006/0279022 A1).
Regarding claim 1, Kono teaches an imprint apparatus (Figures 1-2; paragraph 0021) configured to form a pattern of an imprint material on a substrate using a mold (template 101), the imprint apparatus comprising: 
a holding unit (chuck 111) configured to hold the mold with a holding surface making contact with a first surface of the mold (S1 in Figures 1-2; paragraph 0025); 
a deformation unit (deformation controller 404 in combination with contact members 401, 402, and 403) configured to apply a force to the mold held at the holding surface to deform the mold (paragraphs 0035 and 0046, is configured to deform the template by applying a stress to the template); and 
a drive unit configured to move (implicit in paragraph 0035) at least one of the mold held by the holding unit and the deformation unit to change a relative position between the each of the contact members are configured to be movable individually).
Claim 1 additionally recites the limitation “the drive unit changes a position where the deformation unit applies a force to the mold in a direction vertical to the first surface based on information about a position of a second surface on an opposite side of the first surface” and constitutes a ‘capable of’ limitation and only requires the ability to perform said function (contrasting with line 5 wherein the drive unit is configured to apply).  It is noted the movement of the deformation unit pertains to the specific way an imprint is formed, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.   In the instant case, Kono discloses a deformation unit separate from the holding unit configured to hold the mold; hence, barring a showing of unexpected results, it would be obvious to one of ordinary skill in the art the drive unit is capable of changing a position where the deformation unit applies a force to the mold in a direction vertical to the first surface.
Alternatively, Seki teaches an imprint apparatus (Figure 2; paragraph 0017) configured to form a pattern of an imprint material on a substrate using a mold (2000), comprising a deformation unit (actuators 7900 in Figures 7A-7B) configured to apply a force to the mold held for applying an external force from side surface of the mold).  Seki further discloses the imprint apparatus comprises a sized adjusting member (2010 in Figures 2, 7A) so as to allow molds of varying thicknesses (paragraphs 0073-0080) without causing breakage to the mold from the force of the deformation unit onto a thinner mold (paragraph 0015).  As Kono is pertains to molds of varying thicknesses (paragraphs 0041-0045), one of ordinary skill in the art would have found it obvious to provide a driving unit to change a position where the deformation unit applies a force to the mold in a direction vertical to the first surface mold to account for molds of varying thicknesses to prevent breakage of molds, as disclosed by Seki.
Regarding claims 2 and 3, Kono, as modified by Seki, further teaches the drive unit includes a first and a second drive unit configured to move the deformation unit with respect to the mold held by the holding unit (plurality of 404 in Figures 2 and 10).  Alternatively, it would have been obvious for one of ordinary skill at the time of filing to provide a duplicate drive unit for the same purpose of moving the deformation unit(s) with respect to the mold held by the holding unit as a matter of design choice as Kono discloses the contact members are configured to be movable individually (paragraph 0052 of Kono).
Regarding claim 5, Kono, as modified by Seki, teaches all the elements of claim 1 as discussed above but does not teach information about a thickness of the mold is obtained, and the position where the deformation unit applies the force to the mold is changed based on the position of the second surface obtained based on the information.  However, similar to claim 1 above, the position where the deformation unit applies the force to the mold pertains to the specific way an imprint is formed, this is intended use of the apparatus, and is given little 
Regarding claim 6, Kono, as modified by Seki, further teaches the deformation unit applies a force to a side surface on an outer periphery of the mold held to the holding surface to deform the mold (Figure 2, paragraphs 0035 and 0046 of Kono, is configured to deform the template by applying a stress to the template).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kono, in view of Seki and Nakamura (US 2006/0157444 A1).
Regarding claim 4, Kono, as modified by Seki, teaches all the elements of claim 1 as discussed above but does not teach a measurement unit configured to measure a position of the second surface of the mold held by the holding unit, - 21 -10195384US01wherein the position where the deformation unit applies the force to the mold is changed based on the position of the second 
In support, Nakamura teaches an imprint apparatus (Figures 1-2; paragraph 0014) configured to form a pattern of an imprint material on a substrate using a mold (M), comprising a deformation unit (actuators AC10, AC11) configured to apply a force to the mold held at a holding surface to deform the mold (paragraphs 0050).  Cho further discloses a measurement unit configured to measure a position of the mold, wherein the deformation unit is changed based on the measurement (paragraph 0061; actuators are driven…based on the measurement result).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a measurement unit as disclosed by Nakamura to control the force exerted by the deformation unit.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kono, in view of Seki and Cho (US 2013/0139713 A1).
Regarding claim 7, Kono, as modified by Seki, teaches all the elements of claim 1 as discussed above but does no teach the deformation unit applies a force to a side surface of a first recessed portion disposed on the first surface of the mold held to the holding surface to 
Alternatively, Cho teaches an imprint apparatus (Figure 1; paragraph 0017) configured to form a pattern of an imprint material on a substrate using a mold (stamp 130), comprising a deformation unit (actuators 204 in Figures 2-4) configured to apply a force to the mold held at a holding surface to deform the mold (paragraphs 0059-0060).  Cho further discloses the deformation unit applies a force to a side surface of a first recessed portion disposed on the first (e.g. top) surface of the mold (as shown in Figures 2-4; paragraphs 0059-0060).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to deform the mold from recessed portions on the top surface of the mold as disclosed by Cho since Cho provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 8, Kono, as modified by Seki and Cho, teaches all the elements of claim 7 as discussed above and further teaches the first recessed portion is disposed to include a center on the first surface of the mold (as shown in Figures 2-4 of Cho).

Regarding claim 10, Kono, as modified by Seki and Cho, teaches all the elements of claim 9 as discussed above and further teaches the deformation unit applies a force to at least one of the plurality of second recessed portions in a direction different from the other second recessed portions to deform the mold (Figure 12B, paragraphs 0094-0096 of Kono; Figures 3-4, paragraph 0060-0061 of Cho).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Resnick (US 2008/0160129 A1) discloses a mold having a first recessed portion disposed to include a center on a first surface of the mold (Figure 2).
Torii (US 2014/0138875 A1) discloses an imprint apparatus comprising a deformation unit having a first and second drive mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/27/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748